Citation Nr: 0127465	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  96-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to March 1952, 
October 1952 to September 1953, and March 1955 to September 
1964.

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which declined to reopen the 
veteran's claim of service connection for a heart disorder.  
Following a timely appeal, the veteran's claim was reopened 
in a February 16, 1999 Board decision and remand, and was 
denied on the merits in an April 26, 2000 Board decision.  
Subsequently, the veteran appealed the April 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an unopposed Motion for Remand 
and to Stay Proceedings by the Secretary, in March 2001, the 
Court vacated the April 2000 Board decision, and remanded the 
case for further proceedings in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  At present, 
the veteran's case has been returned to the Board pursuant to 
the March 2001 Court order. 

Additionally, the Board notes that, in a November 2001 
statement from the veteran's representative, it appears the 
veteran is seeking consideration of a claim for a total 
rating based upon individual unemployability due to service-
connected disabilities, as well as seeking to reopen a 
previously denied claim of service connection for a broken 
arm disability.  However, as the only issue currently before 
the Board is that set forth on the title page of this 
decision, these matters are referred to the RO for 
appropriate action.

Lastly, in a July 1997 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested a hearing before a 
traveling member of the Board.  However, in a February 1998 
statement, the veteran indicated that, as he was unable to 
travel to Columbia to appear before the traveling section of 
the Board, he desired to have his appeal reviewed based on 
all the evidence already of record.  As the record does not 
contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's July 1997 request 
for a travel Board hearing withdrawn.  See 38 C.F.R. § 20.704 
(2001).


REMAND

As noted above, the Board reopened the veteran's claim in a 
February 1999 Board decision.  Subsequently, after finding 
that the claim was well grounded, the Board denied the claim 
on the merits in an April 2001 Board decision.  However, 
pursuant to the Secretary's March 2001 motion, the Board 
finds that a remand of the veteran's case is in order as 
there has been a significant change in the law during the 
pendency of this appeal.

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), supra.  This law modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects claim such as these because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Secondly, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained therein.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The medical evidence and opinion requested below are, in 
part, to comply with the recently enacted VCAA.

In this regard, in connection with the now vacated April 2000 
Board decision, the Board had remanded the case to the RO in 
February 1999 for additional development.  That development 
included obtaining additional statements from Dr. Henderson 
detailing the basis for the conclusions in a December 1996 
statement that the veteran's coronary artery disease appeared 
to have begun in 1956, during his active service.  As a 
result, the RO attempted, with the veteran's assistance, to 
contact Dr. Henderson in this regard via a March 1999 letter.  
However, it also appears that the attempts met with varying 
success. 

In this regard, under the VCAA, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  If VA, after making reasonable efforts to obtain 
such records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  38 U.S.C.A. § 
5103A(b)(2) (West. Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  Such notification shall identify the 
records VA is unable to obtain; briefly explain the efforts 
that VA made to obtain those records; and describe any 
further action to be taken by VA with respect to the claim.  
38 U.S.C.A. § 5103A(b)(2)(A)(B) and (C) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The RO should 
ensure full compliance with this new provision of law.  

Furthermore, VCAA provides that in the case of a claim for 
disability compensation, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The law provides 
further that VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before VA, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this respect, the service medical records contain an April 
1948 examination report which notes the veteran had grade 1 
systolic murmur not transmitted.  His blood pressure at that 
time was 120/80.  Additionally, May 1956 notations indicate 
the veteran reported pain in his left chest, which caused him 
to black out.  The initial impression was "heart in farction 
??? (syncope)" and the doctor's orders were to manage the 
veteran as having had an infarction.  However, the discharge 
notations appear to indicate that the original diagnosis was 
replaced by "strain, pectoralis major right muscle."  
Lastly, an April 1959 examination report shows his blood 
pressure was 140/90 at this time. 

The post service medical evidence includes various statements 
from Drs. Henderson, Ashton and Wright tending to indicate 
the veteran's heart disorder may have started during his 
service.  Specifically, an October 1994 medical report from 
Dr. Ashton indicates the veteran reported a cardiac history 
since 1956, and concluded that at this point it was not 
possible to either substantiate or refute the possible 
myocardial infarction he had in 1956.  A December 1996 
statement from Dr. Henderson indicates the veteran clearly 
has coronary artery disease which may have started in 1956.  
And, September 1998 and 1999 statements from Dr. Wright 
conclude the veteran had a myocardial infarction in the 
distant past with resulting Dressler's type syndrome and 
adhesion development, which had the characteristics of those 
being several years old and not having appeared recently.

Additionally, during an April 1999 VA examination, it was 
determined that the cholesterol level drawn on the veteran 
was within normal limits and would suggest that his coronary 
artery disease was genetic in nature; however, with his 
history of myocardial infarction in 1956, it was most likely 
that the veteran had significant coronary artery disease at 
that time that was not adequately diagnosed as he did not 
have a heart catheterization to delineate the status of his 
coronary arteries.  As such, the examiner concluded that it 
was highly probable that the veteran's current coronary 
artery disease had its onset during his military service.  
However, in a July 1999 VA examination, it was found that it 
was not likely at all that the veteran's ischemic heart 
disease was secondary to his military service or was present 
at the time of his military service.  Rather, it was 
determined that it was much more likely that the veteran's 
heart disease developed secondary to his longstanding 
diabetes mellitus.

The evidence of record, including the evidence discussed 
above, is not sufficient to render a decision on the claim at 
present.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claim.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO is requested to review the 
claims files in their entirety and 
undertake any development necessary to 
comply with 38 U.S.C.A. § 5103A and 
66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).   

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 (Authorization 
for the Release of Information) 
regarding any additional medical records 
relevant to his claim, including from 
Dr. Henderson.  The RO should attempt to 
locate and associate with the claims 
files any reported medical records not 
already obtained or confirmed as 
unavailable.  Additionally, the RO 
should contact Dr. Henderson and request 
a statement detailing the basis for the 
conclusions in his December 1996 
statement that the veteran's coronary 
artery disease appeared to have begun in 
1956, during his active service.  Dr. 
Henderson should be given an opportunity 
to supplement his prior statement with 
medical evidence and/or medical 
literature.  All records and statements 
received should be made a permanent part 
of the appellate record.  Conversely, if 
after making all reasonable efforts the 
RO is unable to obtain any of the 
mentioned records, the RO must properly 
document the claims files and notify the 
veteran that the above records could not 
be obtained.  Such notification shall 
identify the records VA is unable to 
obtain, briefly explain the efforts that 
VA made to obtain those records, and 
describe any further action to be taken 
by VA with respect to the claim, as 
required by 38 U.S.C.A. § 5103A and 66 
Fed. Reg. 45,620, 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed coronary artery disease.  If no 
such disorder is currently found, the 
examiner should so indicate.  The claims 
folders and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims files and this remand 
were reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's 
heart/coronary artery disorder.  
Following a review of the veteran's 
medical records and history, including 
the above discussed service medical 
records discussing a systolic murmur and 
chest pain, the 1999 VA examination 
reports and the statements by Drs. 
Henderson, Ashton and Wright, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's coronary artery 
disease existed prior to his entrance 
into the service.  If so, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's coronary artery disease was 
aggravated/increased in disability during 
his service, and whether such increase 
was due to the natural progress of the 
disease.  Additionally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's coronary artery disease became 
manifest during his active service, was 
incurred during his active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's coronary artery 
disease is related to any post-service 
event(s) or diseases.  If the etiology of 
the veteran's coronary artery disease is 
attributed to multiple factors/events, 
the examiner should so indicate.  The VA 
examiner must reconcile any contradictory 
evidence regarding the etiology of the 
claimed coronary artery disease.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should ensure 
that the above requested development is 
performed in compliance with this REMAND.  
Otherwise, immediate corrective action 
should be taken.

5.  Upon completion of the foregoing, 
the RO should ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000.  Then, the RO should readjudicate 
the issue of entitlement to service 
connection for coronary artery disease.  
If the determination remains unfavorable 
to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with the 
issue on appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


